                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                              NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA, et al.,
                                                                                       Case No. 20-cv-00683-PJH
                                  8                    Plaintiffs,

                                  9             v.                                     ORDER GRANTING MOTIONS TO
                                                                                       ENTER CONSENT DECREES
                                  10     KOHLER CO.,
                                                                                       Re: Dkt. Nos. 12, 13
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the court is plaintiffs The United States of America, on behalf of the United

                                  15   States Environmental Protection Agency (“EPA”) and the People of the State of California

                                  16   by and through the California Air Resources Board’s (“CARB” and, together with EPA,

                                  17   “plaintiffs”) motion to enter consent decree. Also before the court is plaintiff CARB’s

                                  18   motion to enter consent decree. The motions are unopposed. The matters are fully

                                  19   briefed and suitable for decision without oral argument. Having read the parties’ papers

                                  20   and carefully considered their arguments and the relevant legal authority, and good

                                  21   cause appearing, the court hereby GRANTS both motions for the following reasons.

                                  22                                        BACKGROUND

                                  23          On January 30, 2020, plaintiffs EPA and CARB filed a complaint (“Compl.”)

                                  24   against defendant Kohler Co. (“Kohler” or “defendant”) alleging violations of various

                                  25   provisions of the federal Clean Air Act, 42 U.S.C. §§ 7533–24, 7547(d); regulations

                                  26   codified at 40 C.F.R. parts 90, 1054, 1065, and 1068; various provisions of the California

                                  27   Health and Safety Code sections 43016–17, 43154; and regulations codified at 13

                                  28   California Code of Regulations sections 2400 et seq., 2407 et seq., 2408 et seq., 2430 et
                                  1    seq. Dkt. 1. ¶¶ 1–2. The same day plaintiffs lodged two proposed consent decrees with

                                  2    the court. Dkt. 3. The first consent decree is between the EPA, CARB, and Kohler (the

                                  3    “Federal Consent Decree”). Dkt. 3-1. The second decree is only between CARB and

                                  4    Kohler (the “State Consent Decree”). Dkt. 3-2. Together, the two proposed consent

                                  5    decrees resolve all claims alleged in the complaint against Kohler under the Clean Air Act

                                  6    and California law. Dkt. 3 at 2. As required by 28 C.F.R. § 50.7, the United States

                                  7    published notice of lodging with the court on February 5, 2020. 85 Fed. Reg. 6,576 (Feb.

                                  8    5, 2020). Section 50.7 requires each proposed judgment, i.e., consent decree, to be

                                  9    lodged with the court thirty days prior to entry of judgment. Accordingly, plaintiffs filed

                                  10   their motions to enter the consent decrees on March 13, 2020. Dkts. 12, 13.

                                  11          The Federal Consent Decree requires defendant to forfeit 3,062,090 kilograms

                                  12   (kgs) of EPA hydrocarbon plus nitrogen oxides (“HC + NOx”) credits and 271,834.720
Northern District of California
 United States District Court




                                  13   kgs of CARB HC + NOx credits. Federal Consent Decree ¶¶ 26–27. The decree also

                                  14   requires Kohler to implement several corporate compliance elements including an

                                  15   independent environmental regulatory compliance team, annual compliance training for

                                  16   engine division employees, an employee code of conduct and ethics hotline, and

                                  17   convene semiannual meetings with certain personnel to discuss compliance with

                                  18   applicable regulatory requirements. Id. ¶¶ 16–18. The decree further requires Kohler to

                                  19   conduct annual audits and implement an emission testing validation plan and to submit

                                  20   reports regarding compliance with this consent decree. Id. ¶¶ 19–20, 29. Finally, the

                                  21   Federal Consent Decree imposes a civil penalty of $20,000,000 which will be divided 80

                                  22   percent to the United States and twenty percent to the State of California. Id. ¶¶ 10–13.

                                  23          Under the State Consent Decree, Kohler is required to pay a civil penalty to CARB

                                  24   the sum of $200,000. State Consent Decree ¶ 10. The decree also requires Kohler to

                                  25   undertake a mitigation project whereby Kohler will provide zero-emission solar powered

                                  26   generators to low income residents in locations subject to public safety power shutoffs.

                                  27   Id. ¶ 14. The cost of the project will be no less than $1,800,000. Id. The decree also

                                  28   imposes conditions and reporting requirements on the mitigation project. Id. ¶¶ 15–25.
                                                                                     2
                                  1                                            DISCUSSION

                                  2    A.     Legal Standard

                                  3           Courts may approve a proposed consent decree when it is “fundamentally fair,

                                  4    adequate and reasonable” and “conform[s] to applicable laws.” United States v. Oregon,

                                  5    913 F.2d 576, 580 (9th Cir. 1990). Courts consider consent decrees in light of the public

                                  6    policy favoring settlement. In re Volkswagen “Clean Diesel” Mktg., Sales Practices, &

                                  7    Prod. Liab. Litig., No. MDL 2672 CRB (JSC), 2017 WL 2214655, at *4 (N.D. Cal. May 17,

                                  8    2017) (citing Sierra Club v. McCarthy, No. 13-cv-03953-SI, 2015 WL 889142, at *5 (N.D.

                                  9    Cal. Mar. 2, 2015)). “This policy is strengthened when a government agency charged

                                  10   with protecting the public interest ‘has pulled the laboring oar in constructing the

                                  11   proposed settlement.’” United States v. Montrose Chem. Corp. of Cal., 50 F.3d 741, 746

                                  12   (9th Cir. 1995) (quoting United States v. Cannons Eng’g Corp., 899 F.2d 79, 84 (1st Cir.
Northern District of California
 United States District Court




                                  13   1990)). Generally, “a district court reviewing a proposed consent decree ‘must refrain

                                  14   from second-guessing the Executive Branch.’” Id. (quoting Cannons Eng’g Corp., 899

                                  15   F.2d at 84).

                                  16          The court has a duty to ensure that the proposed consent decree is “both (1) the

                                  17   product of a procedurally fair process, and (2) substantively fair to the parties in light of a

                                  18   reasonable reading of the facts.” Id. If the decree was the product of “good faith, arms-

                                  19   length negotiations” which were not collusive, it is “presumptively valid and the objecting

                                  20   party has a heavy burden of demonstrating the decree is unreasonable.” Oregon, 913

                                  21   F.2d at 581 (internal quotations omitted).

                                  22   B.     Analysis

                                  23          1.      Procedural Fairness

                                  24          Courts evaluate procedural fairness by “look[ing] to the negotiation process and

                                  25   attempt[ing] to gauge its candor, openness, and bargaining balance.” Cannons Eng’g

                                  26   Corp., 899 F.2d at 86. Here, all parties were represented by counsel and defendant has

                                  27   not objected to the consent decrees. Mtn. at 7. The court finds that the consent decrees

                                  28   are procedurally fair.
                                                                                      3
                                  1           2.     Substantive Fairness

                                  2           Substantive fairness means “a party should bear the cost of the harm for which it

                                  3    is legally responsible.” Cannons Eng’g Corp., 899 F.2d at 87. Plaintiffs contend the

                                  4    consent decrees recoup civil penalties for past violations, imposes injunctive relief in the

                                  5    form of corporate compliance measures to prevent future violations, and ameliorates the

                                  6    negative effects of excess air pollution through the forfeiture of emissions credits. Mtn. at

                                  7    8. Plaintiffs also contend that the consent decrees protect the public interest and are

                                  8    consistent with the Clean Air Act and the California Health and Safety Code. Id. Upon

                                  9    review of the strength of the allegations in the complaint, the terms of the consent

                                  10   decrees, and given the lack of opposition from defendant, the court agrees and finds the

                                  11   consent decrees to be substantively fair.

                                  12                                         CONCLUSION
Northern District of California
 United States District Court




                                  13          For the foregoing reasons, plaintiffs EPA and CARB’s motion to enter consent

                                  14   decree and plaintiff CARB’s separate motion to enter consent decrees are GRANTED.

                                  15   The court will enter the consent decrees lodged with this court on January 30, 2020.

                                  16          IT IS SO ORDERED.

                                  17   Dated: April 6, 2020

                                  18                                                /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  19                                                United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     4
